UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1255



BARBARA M. BUSH,

                                                Plaintiff - Appellant,

          versus


NATIONSBANK OF DELAWARE, N.A.;        BARRY    E.
GORDON; WOLPOFF & ABRAMSON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
00-78-CCB)


Submitted:   April 13, 2000                   Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara M. Bush, Appellant Pro Se.




     *
       Senior Judge Hamilton did not participate in consideration
of this case.    The opinion is filed by a quorum of the panel
pursuant to 28 U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Barbara M. Bush appeals from the district court’s order dis-

missing her civil complaint alleging violations of the Americans

with Disabilities Act, the Rehabilitation Act, the Civil Rights Act

of 1964, and various state laws.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.          See

NationsBank of Delaware, N.A., No. CA-00-78-CCB (D. Md. Feb. 25,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2